Citation Nr: 0735630	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-16 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss. 

2.  Entitlement to service connection for mental stress 
secondary to left ear hearing loss. 

3.  Entitlement to service connection for residuals of total 
ossicular replacement prosthesis implant (TORP) surgery. 

4.  Entitlement to service connection for vertigo. 

5.  Entitlement to service connection for a disability 
manifested by constant drumming sound in the left ear. 

6.  Entitlement to service connection for a disability 
manifested by numbness sensation in the left ear. 

7.  Entitlement to service connection for a disability 
manifested by unusual taste sensation on the left side. 

8.  Entitlement to service connection for a disability 
manifested by sleep problems on the left side. 

9.  Entitlement to service connection for a disability 
manifested by nausea and balance problems. 

10.  Entitlement to service connection for a disability 
manifested by swollen, stuffy left ear sensation.  


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1985 to March 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions in July 2004 and May 2005.  In 
February 2007, the Board remanded for further development.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).
Military dependent medical records show that the veteran had 
left ear hearing impairment as a child.  In August 1977, the 
veteran was noted to have mild to moderate unilateral mixed 
hearing impairment in the left ear that was primarily 
conductive and in November 1981, he underwent ossiculoplasty 
of the left ear.  Service medical records include the 
Physical Profile Board Proceedings report dated in May 1985 
which noted mixed hearing loss in the left ear.  Service 
medical records also show that in July 1987, he had TORP 
surgery.  A September 1987 record noted that post-TORP, the 
veteran had good hearing gain without complaints.  

VA treatment records show various complaints, including 
tinnitus, vertigo, numbness and pain with hearing aid use, 
and left ear congestion.  It is not clear whether any of the 
claimed symptoms are related to service, left ear hearing 
loss, and/or TORP surgery during service.  

In August 2007, the veteran submitted additional evidence in 
support of his left ear hearing loss claim.  There is no 
indication of waiver of RO jurisdiction.  To ensure that the 
appellant's procedural rights are protected, insofar as he is 
afforded the opportunity for RO adjudication in the first 
instance, the Board must return the case to the RO, with the 
new evidence, for its initial consideration.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).   Therefore, the RO must 
review all of the claims in light of the newly submitted 
evidence. 

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for an examination 
to determine the current nature and 
etiology of the disabilities on appeal.  
The claims file, including a copy of 
this Remand, should be made available 
to the examiner for review in 
conjunction with the examination.  The 
examination report must indicate that 
the claims file was reviewed in 
conjunction with the examination.  The 
examiner should set forth all current 
complaints, findings, and diagnoses in 
the report.  

The examiner should specifically 
address whether the veteran's pre-
existing left ear hearing loss 
permanently increased in severity 
during service.  The rationale for all 
opinions must be provided.  

The examiner should also address 
whether any of the claimed disabilities 
(mental stress secondary to left ear, 
residuals of TORP surgery, vertigo, a 
disability manifested by constant 
drumming sound in the left ear, a 
disability manifested by numbness 
sensation in the left ear, a disability 
manifested by unusual taste sensation 
on the left side, a disability 
manifested by sleep problems on the 
left side, a disability manifested by 
nausea and balance problems, and a 
disability manifested by swollen, 
stuffy left ear sensation) are found on 
examination and if so, determine 
whether any of them have a 50 percent 
probability or greater of being related 
to service, left ear hearing loss, 
and/or TORP surgery in service.  The 
rationale for all opinions must be 
provided.  If the requested opinion 
cannot be rendered without resort to 
speculation, the examiner should so 
state.  

2.	The RO should readjudicate the issues 
of service connection on appeal in 
conjunction with review of all the 
additionally submitted evidence.  All 
applicable laws and regulations should 
be considered.  If the benefits sought 
on appeal remain denied, the appellant 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



